          Case 2:19-cv-01529-APG-NJK Document 16 Filed 03/22/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DELBERT M. GREENE,                                      Case No.: 2:19-cv-01529-APG-NJK

 4          Plaintiff                                    Order Denying Motion for Preliminary
                                                                     Injunction
 5 v.
                                                                       [ECF No. 15]
 6 STATE OF NEVADA, et al.,

 7          Defendants

 8         Plaintiff Delbert Greene moves for preliminary injunctive relief related to his transfer to

 9 Ely State Prison, the refusal of a back brace and lower bunk, a prescription for high blood

10 pressure medication, and the placement of information about his lawsuit in his medical file.

11 Preliminary injunctive relief is appropriate where “the intermediate relief [is] of the same

12 character as that which may be granted finally.” De Beers Consol. Mines v. United States, 325

13 U.S. 212, 220 (1945). But a court cannot issue an injunction that “deals with a matter lying

14 wholly outside the issues in the suit.” Id. I deny Greene’s motion because the relief he seeks is

15 unrelated to the allegations in the complaint in this case. Greene’s complaint relates to the

16 calculation of his sentence for a robbery conviction. See ECF No. 13.

17         I THEREFORE ORDER that plaintiff Delbert Greene’s motion for preliminary

18 injunction (ECF No. 15) is DENIED.

19         DATED this 22nd day of March, 2021.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
